—In a claim to recover damages, inter alia, for the negligent infliction of emotional distress, the claimant appeals from a judgment of the Court of Claims (Weisberg, J.), entered April 6, 1990, which dismissed the claim.
Ordered that the judgment is affirmed, with costs.
The claimant alleges that the State negligently released a copy of her psychiatric records to the attorney who was representing her husband in a Family Court proceeding. The claimant further posits that she has been damaged by the State’s action because she now suffers from a fear, fueled by her husband’s alleged threats, that the records will be wrong*814fully used against her. The Court of Claims dismissed the claimant’s action and for the following reasons we affirm.
In 1982, during the course of Family Court proceedings concerning the custody of the claimant’s three children, the office of the Corporation Counsel of the City of New York, the children’s Law Guardian, and the husband’s attorney each subpoenaed the claimant’s psychiatric records from a State-run mental health facility. The facility received at least two subpoenas from the husband’s attorney, both of which were “so ordered” by the Family Court Judge. Notably, the claimant was informed of the subpoenas and neither attempted to have them quashed nor the records redacted. In response to the subpoenas, the facility delivered one copy of the subject records to the Family Court and one copy to the husband’s attorney. It is uncontroverted that in delivering the second copy directly to the husband’s attorney, the facility deviated from its normal policy of sending such records only to the court which issued the subpoena. The procedure in the Family Court was to keep records of this type on file in the clerk’s office, where they were made available for inspection and review by the parties’ attorneys. The attorneys could sign out the records and there was no evidence that attorneys were directed to refrain from making photocopies thereof.
While the claimant’s psychiatric records were confidential, Mental Hygiene Law § 33.13 specifically authorizes the disclosure of such psychiatric records upon a court order. Here, the claimant actively sought. to maintain custody of her minor children in contested proceedings. Thus, the children’s welfare was the paramount issue and the claimant is deemed to have waived whatever privilege against disclosure which she may have had in the records (see, CPLR 4507).
In addition, although the facility deviated from its policy in delivering a copy of the records directly to the husband’s attorney, it is uncontroverted that the attorney was entitled to review the records and was under no order to refrain from making photocopies thereof. The sole claim forwarded by the claimant is that she has sustained mental injury as the result of her fear that her husband and/or his attorney will inappropriately use the contents of her psychiatric records. However, despite the passage of some 12 years, the claimant has presented no evidence that either her husband or her husband’s attorney had ever shown the file to anyone unauthorized to see it or had divulged its contents to anyone not entitled to hear it.
We agree with the trial court that the claimant’s claimed *815damages stem not from the attorney’s lack of explicit authority to view the records, but from the fact of his possession and from her unfounded and speculative fears regarding its possible improper use. However, the knowledge obtained by the husband’s attorney was properly obtained within the course of the Family Court proceeding. Further, to be compensible, psychological damages must be the direct consequence of an injury which resulted from the defendant’s breach of duty (Martinez v Long Is. Jewish Hillside Med. Ctr., 70 NY2d 697). Moreover, prospective consequences must be expected to flow with reasonable probability from the harm (see, Askey v Occidental Chem. Corp., 102 AD2d 130). Here, the claimant’s fears of future harm are too speculative to support an award of damages. Ritter, J. P., Pizzuto and Krausman, JJ., concur.